Per Curiam,
That the plaintiff went upon the track of the railroad immediately in front of an approaching train is conclusively proved by the fact of the' collision. We have so often ruled that this is negligence, no matter what the plaintiff said about his stop *356ping, looking and listening, that it is unnecessary to cite the authorities by anything more than the merest reference: Carroll v. R. R., 12 W. N. 348; Moore v. R. R., 108 Pa. 349; Marland v. R. R., 123 Pa. 487; Myers v. R. R., 150 Pa. 386. There are many others to the same effect. Upon this view only of the plaintiff’s case the nonsuit was properly ordered.
But in addition to this it was fully proved and is not disputed, that the accident occurred on a street of the city at a place where the street was crossed by the tracks of the railroad, and that the gates were down when the plaintiff attempted to cross the tracks.
In the case of Cleary v. R. R., 140 Pa. 19, we held that safety gates on a city street at a railroad crossing are a warning of the passing of trains not only to vehicles but to pedestrians; and if, in disregard thereof, a pedestrian pass a gate in broad daylight, enter upon the crossing, and while watching one train is struck by another, and killed, his contributory negligence will prevent a recovery of damages.
Undoubtedly that case rules this. Here a train was approaching, the gate was down as it should be, and the plaintiff was thereby warned of danger. He paid no attention to the warning and received his injury as the direct consequence of his own negligence. It is a matter of no moment whether the gates were always down or not. In this particular instance the train was approaching and the gate was down, and the defendant discharged its duty in that regard. If the plaintiff had performed his duty he would not have been injured.
Judgment affirmed.